DETAILED ACTION
Election
Applicants’ election, with traverse, of invention I in their response of July 12, 2021 is acknowledged.  In said response, applicants further elected the following species  
pPICZaA (claim 10), 
Pichia pastoris strain X33 (claim 11), and 
there is a 242bp interval between the DNA sequence encoding proDer p1 protein and ATG of AOX1 on Pichia pastoris; and the DNA sequence encoding the proDer p1 protein is preceded by an alpha-factor signal peptide and Kozak sequence GCCACCATGG (claim 12).

The elected invention is directed to the DNA sequence set forth by SEQ ID NO: 1, the pPICZaA vector therewith, the Pichia pastoris strain X33 comprising said vector, wherein there is a 242bp interval between the DNA sequence encoding the proDer p1 protein and the ATG of AOX1 on Pichia pastoris; and the DNA sequence encoding the proDer p1 protein is preceded by an alpha-factor signal peptide and Kozak sequence GCCACCATGG.
Applicants’ traversal is based on the following argument. All claims relate to a single general inventive concept under PCT Rule 13.1 and have the same technical feature, i.e., a DNA sequence encoding proDer p1 protein, having a base sequence as shown in SEQ ID NO: 1, which is a special technical feature linking the instant claims.  This argument is not found to be persuasive for the following reasons.  (1) The technical feature linking all claims is not the DNA set forth by SEQ ID NO: 1. (2) The technical feature linking all claims is the protein set forth by SEQ ID NO: 4 (a fragment of SEQ ID NO: 31).  (3) As explained in the prior action, this is not a special technical feature because de Halleux et al, 2005 (IDS: de Halieux, S. et al. Chain A, Crystal Structure of Mature And Fully Active Der P 1 Allergen, J. Allergy Clin. immiunal., August 23, 2005) teaches the protein set forth by SEQ ID NO: 4.
The restriction requirement is still deemed proper and is therefore made FINAL.  

Claim History
Original claims 1 – 9 were filed on June 27, 2019. With the preliminary amendment of June 27, 2019, claims 3 – 9 have been cancelled, claim 2 has been amended, and claims 11 – 17 have been added.  Claims 1 – 2 and 10 – 17 are pending.  Claims 13 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 and 10 – 12, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Based on the fact that the instant application has been filed as a 371 and current SEQ ID NO: 1 and SEQ ID NO: 1 filed June 27, 2019 are identical, the effective filing date granted for the instant claims is June 27, 2019, the filing date of PCT/CN2017/119184, which disclosed the recited subject matter.  It is acknowledged that applicants claim the benefit of CHINA 201611270412.2 filed December 31, 2016.
AIA -First Inventor to File Status
Based on the effective filing date of June 27, 2019 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The instant claims are not rejected under 35 USC 102 or 103 for the flowing reasons.  
The protein set forth by SEQ ID NO: 4, which is encoded by the nucleic acid of SEQ ID NO:  1, is known in the art (de Halleux et al, 2005).  However, the nucleic acid of SEQ ID NO:  1 is not anticipated or rendered obvious by the prior art.  The  nucleic acid of SEQ ID NO:  1 is a codon-optimized version of the known nucleic acid encoding SEQ ID NO:  4.  While codon optimization is known in the art, the results of such optimization are variable (e.g., Coetzee et al, 2022) and do not point to the nucleic acid of SEQ ID NO:  1 with any specificity.  Therefore, the nucleic acid of SEQ ID NO:  1 is not rendered obvious by the prior art.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Title
Replace the title with the following. 
 -VARIANT RECOMBINANT DERMATOPHAGOIDES PTERONYSSINUS TYPE 1 ALLERGEN PROTEIN AND ITS PREPARATION METHOD AND APPLICATION-
Claims
Cancel Claims 2 and 13 – 17.

A DNA sequence encoding a proDer p1 protein, said DNA having the base sequence as shown in SEQ ID NO: 1.
12. The DNA sequence of claim 11, wherein there is a 242bp interval between the DNA sequence encoding proDer p1 protein and ATG of AOX1 on Pichia pastoris; and the DNA sequence encoding the proDer p1 protein is preceded by a sequence encoding an alpha-factor signal peptide and Kozak sequence GCCACCATGG.
Amend claims 10-11 as follows
For claims 10-11, replace –A DNA sequence of claim 1- with –The DNA sequence of claim 1-.
Authorization for this examiner’s amendment was given by William Reid on February 11, 2022.
Allowable Subject Matter
Claims 1 and 10-12 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1 and 10-12, are limited to the DNA sequence set forth by SEQ ID NO:  1.  The DNA sequence set forth by SEQ ID NO:  1 encodes the proDer p1 protein of SEQ ID NO:  4, which can be used to screen sera of patients allergic to Dennatophagoides pteronyssinus (Example 6). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The protein of SEQ ID NO:  4 is encoded by SEQ ID NO:  1, while the full-length protein of SEQ ID NO:  3 is not.